DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                               July Term 2014

                          ABDELAZIZ HAMZE,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D14-1112

                           [November 19, 2014]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Andrew L. Siegel,
Judge; L.T. Case No. 07010490CF10A.

   Abdelaziz Hamze, Milton, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Matthew Steven
Ocksrider, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Appellant seeks review of an order that denied his rule 3.850 motion.
The trial court ruled that it lacked jurisdiction to consider the motion in
light of appellant’s pending appeal of a prior rule 3.850 motion. We reverse
and remand for the trial court to consider this court’s opinions in Marshall
v. State, 91 So. 3d 277 (Fla. 4th DCA 2012), Jackman v. State, 88 So. 3d
325 (Fla. 4th DCA 2012), and Lubin v. State, 87 So. 3d 1260 (Fla. 4th DCA
2012); see also Sydoriak v. State, 92 So. 3d 298 (Fla. 4th DCA 2012). As
in those cases, we express no opinion on the merits of appellant’s motion.

  Reversed and Remanded.

WARNER, GROSS and CIKLIN, JJ., concur.


                           *          *          *

   Not final until disposition of timely filed motion for rehearing.